The determination of this case narrows down to the proposition of whether there was any evidence to support the award of compensation by the department; and this in turn depends upon whether there is any evidence of a claim made *Page 349 
for compensation. The daughter of the deceased workman testified:
"Q. Were you present at any conversation that was had between your mother, sister, and representative of the Ford Motor Company? A. Yes, sir.
"Q. I will ask you whether or not your mother asked this adjuster for compensation? A. We did."
This testimony standing alone would support a finding that there had been a claim for compensation made. Although the continuation of this testimony is as stated by Mr. Justice CHANDLER, it does not detract from the fact that this evidence shows a distinct claim to have been made. Inferences that such claim referred to certain past due payments of compensation owed the deceased before his death may not be drawn to overcome this finding of fact of the department. When supported by evidence, a finding of the department that notice of injury was given is conclusive. Monk v. Charcoal Iron Co. of America,246 Mich. 193. See Hajduk v. Revere Copper  Brass, Inc., 268 Mich. 220;  Quimby v. Lennon Gravel Co., 270 Mich. 493. Findings of fact by the department are conclusive when supported by any evidence, Badarak v. Ford Motor Co., 281 Mich. 53;McIntyre v. Bohn Aluminum  Brass Corp., 285 Mich. 526; even if such finding is against the overwhelming weight of evidence.Melancon v. Chrysler Corp., 284 Mich. 360. The finding in the instant case that there had been a claim for compensation made is supported by the evidence, and is conclusive upon this court.
The award is affirmed, with costs to plaintiff.
BUTZEL, C.J., and BUSHNELL and POTTER, JJ., concurred with McALLISTER, J.